Citation Nr: 0314483	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
diabetes mellitus.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had active service from October 1984 to November 
1984. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  In 
pertinent part, the RO increased the veteran's disability 
rating from 40 to 60 percent disabling for diabetes mellitus, 
and denied entitlement to a total disability rating based on 
individual unemployability (TDIU).  

In June 2000, the Board remanded the veteran's case to the RO 
for further evidentiary development.  


REMAND

The veteran is seeking an increased disability rating for his 
diabetes mellitus.  He essentially contends that his diabetes 
mellitus is more severe than is contemplated by the 60 
percent disability evaluation currently assigned.

On VA examination in May 2003, it was noted that the veteran 
had received emergency room care on at least 30 occasions for 
episodes of ketoacidosis and hypoglycemia.  His diet included 
60 grams of carbohydrates at each meal.  He had gained 
thirty-five pounds in the past year.  He had limited 
activities due to his diabetes.  He had very mild weakness in 
his left hand grip.  He complained of pain, burning, and 
tingling in both feet.  He was taking insulin lispro 100/ml 
humalog inject under the skin per sliding scale, four times a 
day, and insulin glargine 110u/ml inject 32 units under the 
skin, every evening.  He visited his diabetic care provider 
monthly, and called in his blood sugars daily.  The examiner 
opined that the veteran would likely be starting on the 
insulin pump in the near future.  The veteran was diagnosed 
with diabetes mellitus type II, now well-controlled, diabetic 
retinopathy, diabetic neuropathy, mild diabetic nephropathy, 
hypertension, and erectile dysfunction. 

The Board notes that, pursuant to both the old and new rating 
criteria for diabetes mellitus, compensable complications of 
diabetes, including diabetic retinopathy, diabetic 
neuropathy, diabetic nephropathy, and hypertension, are to be 
evaluated separately.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913.  However, while it is apparent that the veteran 
currently has the above disabilities, the Board is unable to 
determine whether he is entitled to separate compensable 
ratings.

VA has a duty to assist the veteran in developing the facts 
pertinent to his claims.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist includes the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  Consequently, the veteran is entitled to 
further examinations in order to determine entitlement to 
separate compensable ratings for diabetic retinopathy, 
diabetic neuropathy, diabetic nephropathy, and hypertension.  

In addition, the Board notes that if a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Because the grant of a separate compensable rating for one or 
more of the above disabilities may have an impact on the 
adjudication of the issue of the veteran's entitlement to 
TDIU, further development is necessary prior to consideration 
of this issue on appeal.

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, See 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002), was enacted.  This new 
statute amended and clarified VA's duties to notify and 
assist claimants in the development of the facts relevant to 
their claims.  Since this case is being returned to the RO 
for further evidentiary development, the RO should ensure 
that any additional evidentiary development or other 
procedures that may be required by this new law are 
accomplished.  Such review should include consideration of 
the recent judicial precedent issued by the U.S. Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that the RO 
must develop and evaluate any new evidence which is needed, 
and then provide a supplemental statement of the case (SSOC) 
regarding all evidence received since any previous SSOC.

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment for diabetes 
mellitus, diabetic retinopathy, diabetic 
neuropathy, diabetic nephropathy, and 
hypertension since October 2001.  When 
the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
and associate with the claims file any 
new records identified by the veteran.  

2.  The RO should schedule the veteran 
for appropriate VA examinations in order 
to determine the nature and extent of the 
diabetic retinopathy, diabetic 
neuropathy, diabetic nephropathy, and 
hypertension as residuals of the service-
connected diabetes mellitus.  Any 
examiner must be provided with the claims 
folder for review in connection with his 
or her evaluation.  All necessary tests 
and studies should be conducted.  The 
examination report should be typed.

3.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in the examinations.

4.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  Specific attention is 
directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of all test 
reports, special studies, or opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
adjudicate the issues of entitlement to a 
separate compensable rating for diabetic 
neuropathy, diabetic retinopathy, 
diabetic nephropathy, and hypertension, 
and readjudicate the issue of entitlement 
to a rating in excess of 60 percent for 
diabetes mellitus and entitlement to TDIU 
due to service- connected disabilities.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


